Case 1:15-cv-00049-WMS-HKS Document 106-19 Filed 08/20/19 Page 1 of 4




   EXHIBIT Q
Case 1:15-cv-00049-WMS-HKS Document 106-19 Filed 08/20/19 Page 2 of 4


                                                          RAELEAN McGEE

       UNITED STATES DISTRICT COURT
       WESTERN DISTRICT OF NEW YORK




       DARCY M. BLACK,

                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,


                                       Defendants.




                                       Examination Before Trial of

       RAELEAN McGEE, taken pursuant to the Federal Rules of Civil


       Procedure, in the law offices of GRECO TRAPP, PLLC, 1700

       Rand Building, 14 Lafayette Square, Buffalo, New York,


       taken on May 20, 2019, commencing at 9:28 A.M., before

       MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-19 Filed 08/20/19 Page 3 of 4



                                                                        98




  1        w hile working, in reference to a woman's breasts,

  2        your headlights are on, would           you find that to be

  3        offensive?

  4   A.   Yes.

  5   Q.   If a male at Black Angus Meat referred to any

  6        female, she's got a nice ass, would that be

  7        offensive?

  8   A.   Yes.

  9   Q.   Would it ever be appropriate in the workplace?

 10   A.   No.

 11   Q.   Did    you ever hear that -- from Darcy or anyone,

 12        that her children were referred to in an

 13        offensive term by anybody at Black Angus Meat?

 14   A.   No.

 15   Q.   Do    you recall Darcy Black calling you the day she

16         w as fired, the day she left work?

17    A.   I don't remember, no.

18    Q.   Do    you recall her contacting        you on her way --

19         actually, on her way as she left the building,

20         a nd telling   you that Jamie Lapress had referred

21         to her children as niggers?

22    A.   No, I don't remember that.

23    Q.   Would it ever be appropriate -- well, first, have




                            Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-19 Filed 08/20/19 Page 4 of 4



                                                                              115




  1   A.   If she      knew,    yes.

  2   Q.   But you have no recollection of Darcy calling

  3        you?

  4   A.   No.

  5   Q.   No recollection of her telling                you how      Jamie

  6        Lapress referred to her children?

  7   A.   No.

  8   Q.   Do    you ever recall her telling             you that Bob

  9        Seibert told her -- do            you ever recall her

 10        telling      you -- strike that.

 11               Do    you ever recall her describing an

 12        i ncident to        you   where, on or about May 15, 2010,

 13        M r. Lapress needed a key for the paper towel

 14        h older by the sink in the deli?                 He asked Miss

15         Black if she could break into it.                      When she said

16         n o, Mr. Lapress said          you have two black           kids, so

17         you must know         how.    Miss Black told him that her

18         c hildren do not steal, they don't break into

19         s tuff.      And she asked him why he would say that.

20         H e replied because they are niggers.

21                Did   you ever learn that?

22    A.   No.

23    Q.   If you heard him say that to Darcy, would                     you be




                                Sue Ann Simonin Court Reporting
